UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 9, 2011 HOKU CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51458 99-0351487 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 1288 Ala Moana Blvd., Suite 220 Honolulu, Hawaii (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808) 682-7800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. Fiscal Year and Fourth Quarter Ended March 31, 2011 Financial Results On June 9, 2011, Hoku Corporation issued a press release announcing its financial results for the fiscal year and fourth quarter ended March 31, 2011, entitled “Hoku Corporation Reports Fourth Quarter and Fiscal Year 2011 Results.” The press release is attached as Exhibit 99.1 and is incorporated herein by reference. The information in this Item 2.02 of this Report on Form 8-K, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by Hoku Corporation, whether made before or after the date hereof, regardless of any general incorporation language in such filing. 2 Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Exhibit 99.1 Press Release, dated June 9, 2011, entitled “Hoku Corporation Reports Fourth Quarter and Fiscal Year 2011 Results.” 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: June 9, 2011 Hoku Corporation By: /s/ Scott Paul Scott Paul Chief Executive Officer 4 EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Press Release, dated June 9, 2011, entitled “Hoku Corporation Reports Fourth Quarter and Fiscal Year 2011 Results.”
